We find unpersuasive the defendant’s contention, raised for the first time on the instant appeal, that he was denied the right to confront a witness against him. The record reveals that the prosecutor called Washington Cullum, one of the victims, to testify. However, after the feeble, elderly Cullum stated his name and informed the court that he was unable to speak in a loud voice, the court excused the witness with the consent of both the prosecutor and defense counsel. Under these circumstances, it is clear that no confrontation issue existed, for Cullum gave no testimony at the trial upon which he could have been cross-examined.
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Bracken, Fiber and Spatt, JJ., concur.